Motion granted insofar as to extend appellants’ time to procure the record on appeal and appellants’ points to be served and filed to and including March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. If the above condition is not complied with, the respondents may submit for signature an order dismissing the appeal without further notice to relators-appellants. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.